DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 09/09/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are currently pending and examined below. 

Drawings

2.	The drawings filed on 09/09/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 10/28/2020 and 12/21/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The Applicants priority to Chinese application # 5201811516131.X, filed on December 12, 2018, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed computer-readable storage media is not defined by Applicant’s specification such that it excludes data signals. Claim 17 describes a computer-readable storage media. However, the Applicant’s specification at fails to explicitly define the scope of the claimed computer-readable storage media and the examples quoted therein are non-limiting in nature.  Thus, in giving the term its plain meaning (see MPEP 2111.01) and broadest reasonable interpretation, the claimed computer-readable storage media is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes data signals (data signals are transitory computer readable media).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 6-12 and 14-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang (U.S. Patent Application Publication # 2019/0043510 A1).

With regards to claim 1, Wang teaches a voice-based television control method comprising receiving, by an intelligent terminal, a first voice signal when a television is in a standby 5state (Paragraphs 41 and 246-247, disclose a voice control processing method wherein the terminal being controlled could be a smart television. Para 134, teaches that this terminal may be in a screen-off state when the terminal starts the first application, receives a voice instruction, enables the data service, or uses the first application to execute the voice instruction using the data service); 

recognizing, by the intelligent terminal, a target playback operation corresponding to the first voice signal (Paragraphs 46-52, teaches that the terminal can recognize the wake-up word contained in the voice instruction and also any further requests. For example, if the weather information is desired by the user after the wake word is uttered, terminal identifies that execution of an operation corresponding to the voice requires the data service to be enabled); 

determining, by the intelligent terminal, a playback type of the target playback operation (Paragraphs 133-135, teach that the terminal can determine if the 

and 10controlling, by the intelligent terminal, the television to play content corresponding to the target playback operation, according to the playback type of the target playback operation (Paragraphs 133-135, teach that the terminal can playback either the weather information or the driving route information depending on the determination of the type of information playback desired by the user);
	
With regards to claim 2, Wang teaches the method according to claim 1, wherein the controlling, by the intelligent terminal, the television to play content corresponding to the target playback operation, according to the playback type of the target playback operation comprises 15controlling, by the intelligent terminal, a screen of the television to be turned on when the playback type of the target playback operation is an image playback type and displaying, by the intelligent terminal, the content corresponding to the target playback operation through the screen of television (Para 135, teaches that if the voice instruction received by the terminal is "Search for a driving route from a location 1 to a location 2", the terminal lights up the screen, and displays found map information on the screen).

With regards to claim 3, Wang teaches the method according to claim 1, wherein the controlling, by the intelligent terminal, 20the television to play content Para 135 and figure 2A, teach that to reduce power consumption of the terminal, the terminal may be in a screen-off state in a process of performing step 201 to step 211. That is, the terminal may be in a screen-off state when the terminal starts the first application, receives a voice instruction, enables the data service, or uses the first application to execute the voice instruction using the data service. A data network is available only to a port of the first application and another module of the terminal is not woken up. When the terminal is in the screen-off state, after the terminal receives an execution result returned by the network side, the terminal may feedback the execution result to the user by means of voice playing, e.g. when the voice instruction received by the terminal is "What will the weather be like tomorrow?", the terminal finally plays a weather status of tomorrow by means of voice).

With regards to claim 4, Wang teaches the method according to claim 1, wherein the playback type of the target playback operation comprises an image playback type and an audio playback type, and the determining, by the intelligent terminal, the playback type of the target playback operation comprises Para 52, teaches that the terminal pre-stores information about a control instruction that needs to use the data service and a control instruction that does not need the data service. Then, the terminal may determine whether the voice instruction needs to be executed using the data service. For example, when the terminal receives a voice "What will the weather be like tomorrow?” the terminal may fail to identify the voice, and the terminal may enable the data service, or the terminal identifies that execution of an operation corresponding to the voice requires the data service to be enabled).

5With regards to claim 6, Wang teaches the method according to claim 1, wherein the playback type of the target playback operation comprises an image playback type and an audio playback type, and the determining, by the intelligent terminal, the playback type of the target playback operation comprises determining, by the intelligent terminal, the playback type of the target playback operation according to a keyword associated with the playback type contained in the first 10voice signal (Paragraphs 134-135, teach that the terminal has capability of playing back voice information and displaying visual information based on user commands. Para 136, further teaches that when the terminal is in a screen-off state, the user may use a specific wakeup keyword to start the voice assistant or the voice assistant voluntarily helps the user by means of real-time voice 

With regards to claim 7, Wang teaches the method according to claim 1, wherein the method further comprises receiving, by the intelligent terminal, a second voice signal when the television is in a power-on state (Paragraphs 238-243 along with figure 7, teach that user may input the command to start WECHAT or Youku after the system has processed the previous/first command regarding traffic or route directions); 

recognizing, by the intelligent terminal, a target playback operation corresponding to the 15second voice signal (Para 243, further teaches that the terminal may also determine, according to the data traffic required by the second application or the service type to which the second application belongs, whether to allow the second application to use the data service); 

and displaying, by the intelligent terminal, content of the target playback operation corresponding to the second voice signal through a screen of the Para 243, further teaches that when the voice instruction is "Start Youku which is a video website, a prompt may be still sent to a user, and Youku is started after user confirmation is obtained).

With regards to claim 8, Wang teaches the method according to claim 1, wherein the intelligent terminal is the television, an intelligent television box connected to the television, or an intelligent speaker connected to 20the television (Paragraphs 41 and 247, disclose a voice control processing method wherein the terminal being controlled could be a smart television or a set top box).  

With regards to claims 9-12 and 14-16, these are device claims for the corresponding method claims 1-4 and 6-8. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 9-12 and 14-16 are similarly rejected under the same rationale as applied above with respect to method claims 1-4 and 6-8. Further, para 247 of Wang, teaches hardware used such as processor, communication unit, memory etc. 

With regards to claim 17, this is a computer readable medium (CRM) claim for the corresponding method claim 1. These two claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to method claim para 247 of Wang, teaches hardware used such as processor, communication unit, memory etc. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Min (U.S. Patent Application Publication # 2018/0322881 A1).

With regards to claim 5, Wang may not explicitly detail the limitation wherein the correspondence between the user operation and the play type is user-defined. However, Min teaches this (Paragraphs 84-95 along with figure 7, teach that beginning with option 701, in one or more embodiments the negotiation occurring at step 604 can occur as a function of user definitions. Illustrating by example, a user may desire for only a music player to play music, and only a television to play movies. As a simpler example, the user may only want a thermostat to change temperature. Electronic devices configured in accordance with embodiments of the disclosure include a user interface 201 where such user preferences can be defined. Accordingly, a negotiation in response to the voice command "turn on the heat" would result in the thermostat performing this control operation in one embodiment). 

Wang and Min can be considered as analogous art as they belong to a similar field of endeavor in speech based control of devices. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Min (User operation and the play type being user-defined) with those of Wang (Speech based control of a smart TV) so as to improve the functioning of the electronic device being controlled by speech commands and Min, para 14). 

With regards to claim 13, this is a device claim for the corresponding method claim 5. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 5. Further, para 247 of Wang, teaches hardware used such as processor, communication unit, memory etc. 

Conclusion

8.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Monson (U.S. Patent # 9256396 B2), Junqua (U.S. Patent # 6415257 B1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)